Moran, P. J. It will be seen by reading the decree set out in the foregoing statement that it finds the appellee is entitled to a separate maintenance from appellant, but that it does not find the amount to be paid, but expressly leaves that for future determination after an inquiry and report shall be made by the master to whom the matter is referred. Such a decree is merely interlocutory, and not the subject of review either on appeal or writ of error; Hunter v. Hunter, 100 Ill. 519. The writ of error must therefore be dismissed. Writ dismissed.